

EXHIBIT F


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (“Guaranty”) is dated as of ____________ ___, 2009, and
is made effective as of ___________ __, 2009 (the “Effective Date”) by the
undersigned (each hereinafter referred to as a “Guarantor” and collectively, the
“Guarantors”), in favor of the purchasers (each a “Investor” and collectively
the “Investors”) of the 8% exchangeable convertible notes due March 31, 2011
(the “Notes”) and the Warrants issued pursuant to a Securities Purchase
Agreement among MOBIZONE HOLDINGS LIMITED, a Hong Kong corporation (“MobiZone
Hong Kong”), the Guarantors, certain other Persons or are parties thereto and
such Investors, dated as of June 1, 2009  (the “Securities Purchase Agreement”)
and the Exhibits to the Securities Purchase Agreement, all dated as of June 1,
2009 (with the Securities Purchase Agreement, collectively, the “Investment
Documents”).


Unless otherwise defined in this Guaranty, all capitalized terms when used
herein shall have the same meaning as is defined in the Securities Purchase
Agreement.


NOW, THEREFORE, as a material inducement to each Investor to purchase the Notes
from the Company and the Warrants from Trestle, and for further good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantors hereby, unconditionally, irrevocably and
absolutely, warrant and represent to and covenant with the Investors as follows:


1.           Guaranty of Obligation.  The Guarantors jointly, severally,
unconditionally, irrevocably and absolutely, guarantee to the Investors that:


(a) all indebtedness and other obligations of the Company evidenced by or
provided in the Note (the “Payment Obligation”) and


(b) each of the consummation of (i) the “Trestle Reverse Split” (as defined in
the Purchase Agreement), (ii) the filing of an amended and restated certificate
of incorporation of Trestle and the Series A Preferred Stock Certificate of
Designations (as defined) of Trestle with the Secretary of State of the State of
Delaware, (iii) the payment of accrued interest on the Notes, and (iv) the
delivery to each Investor of their respective rights to shares of Series A
Preferred Stock, all as required under the Securities Purchase Agreement
(collectively, the “Performance Obligations” and together with the Payment
Obligation, the “Guaranteed Obligations”),


will be promptly paid when due and performed in accordance with the terms and
provisions thereof (and as they may be amended, extended or renewed from time to
time) including, without limitation, interest on all of the above amounts as
agreed upon between the Company and the Investors, and any and all renewals,
extensions and rearrangements of all or any part of the Guaranteed
Obligations.  This is a continuing guaranty and shall continue to apply without
regard to the form or amount of indebtedness or obligation which the Company may
create, renew, extend or alter in whole or in part, without notice to the
Guarantors.


2.           Liability for Other Indebtedness.  If the Guarantors are or become
liable for any indebtedness owing by the Company to any or all Investors by
endorsement or otherwise than under this Guaranty, such liability shall not be
in any manner impaired or affected hereby, and the rights of such Investor
hereunder shall be cumulative of any and all other rights that such Investor may
ever have against the Guarantors.  The exercise by such Investor of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

 
 

--------------------------------------------------------------------------------

 

3.           No Release From Obligations.  The obligations, covenants,
agreements and duties of the Guarantors under this Guaranty shall not be
released or impaired in any manner whatsoever, without the written consent of
the Investors, including on account of any or all of the following:


a.           any permitted assignment, endorsement or transfer, in whole or in
part, of the Guaranteed Obligations, although made without consent of the
Guarantors;
 
b.           any waiver by any Investor of the performance or observance by
either or both of the Company or the Guarantors of any of the agreements,
covenants, terms or conditions contained in any document evidencing, governing
or securing the Guaranteed Obligations;
 
c.           any extension of the time for payment or performance of all or any
portion of the Guaranteed Obligations;
 
d.           the renewal, rearrangement, modification or amendment (whether
material or otherwise) of any duty, agreement or obligation of the Company set
forth in any document evidencing, governing or securing the Guaranteed
Obligations;
 
e.           the voluntary or involuntary liquidation, sale or other disposition
of all or substantially all of the assets of either or both of the Company or
the Guarantors;
 
f.           any receivership, insolvency, bankruptcy, reorganization or other
similar proceedings or lack of corporate power, affecting either or both of the
Company or the Guarantors or any of their assets;
 
g.           any release, withdrawal, surrender, exchange, substitution,
subordination or loss of any security or other guaranty at any time existing in
connection with all or any portion of the Guaranteed Obligations, or the
acceptance of additional or substitute property as security therefore;
 
h.           the release or discharge of the Company or the Guarantors from the
observance or performance of any agreement, covenant, term or condition
contained in any document evidencing, governing or securing the Guaranteed
Obligations;
 
i.           any action which the Investors may take or omit to take by virtue
of any document evidencing, governing or securing the Guaranteed Obligations or
through any course of dealing with either or both of the Company or the
Guarantors;
 
j.           the addition of a new guarantor or guarantors;
 
k.           the operation of law or any other cause, whether similar or
dissimilar to the foregoing;
 
l.           any adjustment, indulgence, forbearance or compromise that may be
granted or given by the Investors to any party;

 
2

--------------------------------------------------------------------------------

 

m.           the failure by the Investors to file or enforce a claim against the
estate (either in administration, bankruptcy or other proceeding) of the
Company;
 
n.           if the recovery from the Company becomes barred by any statute of
limitations or is otherwise prevented;
 
o.           any defenses, set-offs or counterclaims which may be available to
the Company;
 
p.           any impairment, modification, change, release or limitation of
liability of, or stay of actions of lien enforcement proceedings against the
Company, its property, or its estate in bankruptcy resulting from the operation
of any present or future provision of the Bankruptcy Code or any other similar
federal or state statute, or from the decision of any court; or
 
q.           any neglect, delay, omission, failure or refusal of the Investors
to take or prosecute any action for the collection of any of the Guaranteed
Obligations or to foreclose or take or prosecute any action in connection with
any lien, right of security (including perfection thereof), existing or to exist
in connection with, or as security for, any of the Guaranteed Obligations, it
being the intention hereof that the Guarantors shall remain liable as principals
on the Guaranteed Obligations, notwithstanding any act, omission or thing which
might, but for the provisions hereof, otherwise operate as a legal or equitable
discharge of any Guarantor.
 
4.           Payment and Performance of Obligations.  In the event of default by
the Company in payment or performance of the Guaranteed Obligations, or any part
thereof, when such indebtedness or performance becomes due, either by its terms
or as the result of the exercise of any power to accelerate, the Guarantors
shall, without notice or demand, and without any notice having been given to the
Guarantors of the acceptance by any Investor of this Guaranty and without any
notice having been given to the Guarantors of the creating or incurring of such
indebtedness, pay the amount due thereon to each Investor, at its office, or at
such other place as may be designated in writing by such Investor, and it shall
not be necessary for any Investor, in order to enforce such payment by the
Guarantors, first, to institute suit or exhaust its remedies against the Company
or others liable on such indebtedness, or to enforce its rights against any
security which shall ever have been given to secure such indebtedness.


5.           Waiver of Notice.  Notice to the Guarantors of the acceptance of
this Guaranty and of the making, renewing or assignment of the Guaranteed
Obligations and each item thereof, are hereby expressly waived by the
Guarantors.


6.           Payments by the Company.  Each payment on the Guaranteed
Obligations shall be deemed to have been made by the Company unless express
written notice is given to the Investors at the time of such payment that such
payment is made by the Guarantors as specified in such notice.


7.           Releases and Waivers.  If all or any part of the Guaranteed
Obligations at any time be secured, the Guarantors agree that the Investors may
at any time and from time to time, at their discretion and with or without
valuable consideration, allow substitution or withdrawal of collateral or other
security and release collateral or other security without impairing or
diminishing the obligations of the Guarantors hereunder.  The Guarantors further
agree that if the Company executes in favor of the Investors any collateral
agreement, deed of trust or other security instrument, the exercise by the
Investors of any right or remedy thereby conferred on the Investors shall be
wholly discretionary with the Investors, and that the exercise or failure to
exercise any such right or remedy shall in no way impair or diminish the
obligations of the Guarantors hereunder.  The Guarantors further agree that the
Investors shall not be liable for their failure to use diligence in the
collection of the Guaranteed Obligations or in preserving the liability of any
person liable on the Guaranteed Obligations, and the Guarantors hereby waive
presentment for payment, protest and notice thereof, notice of acceleration, and
diligence in bringing suits against any person liable on the Guaranteed
Obligations, or any part thereof.

 
3

--------------------------------------------------------------------------------

 

8.           No Release of the Guarantors.  If the Guaranteed Obligations at any
time exceeds the amount permitted by law, or the Company is not liable because
the act of creating the Guaranteed Obligations is ultra vires, or the officers
or persons creating the Guaranteed Obligations acted in excess of their
authority, and for these reasons the Guaranteed Obligations which the Guarantors
agree to pay cannot be enforced against the Company, such fact shall in no
manner affect the Guarantors’ liability hereunder, but the Guarantors shall be
liable under this Guaranty notwithstanding that the Company is not liable for
the Guaranteed Obligations, and to the same extent the Guarantors would have
been liable if the Guaranteed Obligations had been enforceable against the
Company.


9.           Optional Acceleration.  In the Event of Default by the Company, as
such term is defined in the Securities Purchase Agreement, and if any such Event
of Default shall occur at a time when any of the Guaranteed Obligations may not
then be due and payable, such Guaranteed Obligations, at the option of the
Investors, shall thereupon be deemed to be immediately due and payable in full,
and the Guarantors shall pay to the Investors forthwith the full amount which
would be payable hereunder if all Guaranteed Obligations were then due and
payable.


10.           Successors and Assigns.  This Guaranty is for the benefit of the
Investors, their permitted successors and assigns, and in the event of an
assignment by any Investor, its permitted successors or assigns, of the
Guaranteed Obligations, or any part thereof, the rights and benefits hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness.


11.           Modifications and Waivers. Cumulative Rights.  No modification,
consent, amendment or waiver of any provision of this Guaranty, nor consent to
any departure by any Guarantor therefrom, shall be effective unless the same
shall be in writing and signed by an officer of each Investor and Guarantor, and
then shall be effective only in the specific instance and for the purpose for
which given.  No notice to or demand on the Guarantors in any case shall, of
itself, entitle the Guarantors to any other or further notice or demand in
similar or other circumstances.  No delay or omission by any Investor in
exercising any power or right hereunder shall impair any such right or power or
be construed as a waiver thereof or any acquiescence therein, nor shall any
single or partial exercise of any such power preclude other or further exercise
thereof, or the exercise of any other right or power hereunder.  All rights and
remedies of the Investors hereunder are cumulative of each other and of every
other right or remedy which the Investors may otherwise have at law or in equity
or under any other contract or document, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies.  In this Guaranty, whenever the context so
requires, the singular number includes the plural, and conversely.


12.           Compliance with Laws.  Should the Guarantors be permitted to raise
usury as a defense under applicable law, then no provision herein or in the
Investment Documents shall require the payment or permit the collection of
interest in excess of the maximum permitted by law.  Should such defense be
available, the Guarantors shall not be obligated to pay the amount of such
interest to the extent that it is in excess of the amount permitted by law as to
the Guarantors.  Should the Guarantors be permitted to raise the usury defense
and prevail, the Investment Documents shall be held subject to reduction of the
interest charged to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.  The parties agree that New York
law shall control as to this issue.

 
4

--------------------------------------------------------------------------------

 

13.           Benefit to Guarantor.  The Guarantors acknowledge and warrant that
they have derived or expect to derive financial and other advantage and benefit,
directly or indirectly, from the Guaranteed Obligations and each and every
advance thereof and from each and every renewal, extension, release of
collateral or other relinquishment of legal rights made or granted or to be made
or granted by the Investors to the Company.


14.           Attorney's Fees.  The Investors shall be entitled to recover their
reasonable attorneys’ fees and expenses in the event of any dispute between the
parties arising under this Agreement in which the Investors are the prevailing
party.


15.           Guarantors' Warranties.  Each Guarantor hereby warrants and
represents to each Investor that:


a.           Such Guarantor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect.  Such
Guarantor has the corporate or other requisite power and authority to execute
and deliver this Guaranty and to perform the provisions hereof.
 
b.           This Guaranty has been duly authorized by all necessary action on
the part of such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms.
 
c.           The execution, delivery and performance by such Guarantor of this
Guaranty will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any lien, claim or encumbrance in
respect of any property of such Guarantor under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws or other organizational document, or any other agreement or instrument
to which such Guarantor is bound or by which such Guarantor or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or governmental authority applicable to such
Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any governmental authority applicable to such Guarantor.
 
d.           No consent, approval or authorization of, or registration, filing
or declaration with, any governmental authority is required in connection with
the execution, delivery or performance by such Guarantor of this Guarantee.
 
e.           Upon the execution and delivery hereof, such Guarantor will be
solvent, will be able to pay its debts as they mature and will have capital
sufficient to carry on its business.
 
16.           Subordination and No Subrogation.  If, for any reason whatsoever,
the Company now or hereafter becomes indebted to the Guarantors, such
indebtedness and all interest thereon, shall, at all times, be subordinate in
all respects to the Investment Documents, and the Guarantors shall not be
entitled to enforce or receive payment thereof until the Guaranteed Obligations
has been fully paid and satisfied.  Notwithstanding anything to the contrary
contained in this Guaranty or any payments made by the Guarantors hereunder, the
Guarantors shall not have any right of subrogation in or under the Investment
Documents or to participate in any way therein, or any right, title or interest
in and to any mortgaged property or any collateral for the Guaranteed
Obligations, all such rights of subrogation and participation being hereby
expressly waived and released, until the Guaranteed Obligations has been fully
paid and satisfied.

 
5

--------------------------------------------------------------------------------

 

17.           Law Governing and Jurisdiction. This Agreement shall be enforced,
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such state,
without regard to the principles of conflict of laws.  The parties hereto hereby
submit to the exclusive jurisdiction of the United States federal courts or New
York state courts located in New York, New York with respect to any dispute
arising under this Agreement, the agreements entered into in connection herewith
or the transactions contemplated hereby or thereby, and consent to the personal
jurisdiction of such courts and shall subject themselves to such personal
jurisdiction.  The parties irrevocably waive the defense of an inconvenient
forum to the maintenance of such suit or proceeding.  The parties further agree
that service of process upon a party mailed by first class mail shall be deemed
in every respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect any party’s right to serve process in
any other manner permitted by law.  The parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The party which does not prevail in any dispute arising under
this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.


18.           Severability.  If any provision of this Guaranty or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the remainder of this Guaranty
nor the application of such provision to any other persons or circumstances
shall be affected thereby, but rather the same shall be enforced to the greatest
extent permitted by law.


19.           Paragraph Headings.  The paragraph headings inserted in this
Guaranty have been included for convenience only and are not intended, and shall
not be construed, to limit or define in any way the substance of any paragraph
contained herein.


20.           Facsimile
Signature.                                           This Agreement may be
executed and delivered to the Investor containing a facsimile signature of
[      ], the President of the Guarantors; which facsimile signature each of the
Guarantors acknowledges and agrees shall have the same validity and
enforceability as those the same were a ribbon original signature.


21.           Compounding and Settlement.  The Guarantors agree that Investor,
in its discretion, may (i) bring suit against the Guarantors and other
guarantors, if any, jointly and severally or against any one or more of them,
(ii) compound or settle with any one or more of guarantor(s) for such
consideration as the Investor may deem proper, and (iii) release one or more of
guarantor(s) from liability hereunder, and that no such action shall impair the
rights of any Investor to collect the Guaranteed Obligations (or the unpaid
balance thereof) from the Guarantors, not so sued, settled with or released.


22.           Termination.  This Guaranty shall terminate upon the Company’s
repayment in full of the Guaranteed Obligations; provided, however, that this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time payment of all, or any part thereof, of the principal of or interest
on any of the Obligations is rescinded or must otherwise be restored by any
Investor, whether under any bankruptcy or insolvency proceeding or otherwise.


[remainder of page intentionally left blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned on
the date set forth above.


GUARANTORS:
 
TRESTLE HOLDINGS, INC.
(a Delaware corporation)
 
By:
   
MOQIZONE HOLDINGS LIMITED
(a Cayman Island corporation)
 
BY:
   
SHANGHAI MOQIZONE INFORMATION
TECHNOLOGY COMPANY LIMITED
(a corporation organized under the laws of the People’s Republic of China)
 
By:
   
BORROWER:
 
MOBIZONE HOLDINGS LIMITED
(a Hong Kong corporation)
 
By:
 


 
7

--------------------------------------------------------------------------------

 
 